In an action inter alia to recover balances due on contracts under which two motor vehicles were sold and delivered to defendant, plaintiff appeals from an order of the Supreme Court, Westchester County, entered January 31, 1973, which denied its motion for summary judgment. Order affirmed, with $20 costs and disbursements. In our opinion, the paroi evidence rule does not operate to preclude proof of defendant’s claims (1) that he relied in good faith upon plaintiff’s agent’s fraudulent misrepresentation that the prices stated on the purchase order forms would not be operative and (2) that said agent had apparent authority to make such representation (cf. Exchange Leasing Corp. v. Bundy, 29 A D 2d 828; 9 Wigmore, Evidence [3cl ed.], § 2442 ; 3 Corbin, Contracts, § 573). Rabin, P. J., Munder, Latham, Shapiro and Gulotta, JJ., concur.